242 Ga. 522 (1978)
250 S.E.2d 433
GEORGIA OSTEOPATHIC HOSPITAL, INC.
v.
HOLLINGSWORTH et al.
33848.
Supreme Court of Georgia.
Argued September 12, 1978.
Decided November 7, 1978.
Zachary & Seagraves, W. E. Zachary, Sr., for appellant.
McCurdy & Candler, George H. Carley, John P. Cripe, for appellees.
MARSHALL, Justice.
We granted certiorari in this case because of an apparent conflict with another decision of the Court of Appeals in Hodges v. Doctors Hospital, 141 Ga. App. 649 (234 SE2d 116) (1977). The question for decision in both cases is whether a hospital is liable to a patient for negligent performance of professional services by a physician on its staff. The rule is that for the hospital to be held liable it must be shown that the doctor was an employee of the hospital and not an independent contractor. In this case, the Court of Appeals held that there was a material issue of fact on that question, and the trial court's grant of summary judgment in favor of the hospital was reversed. For the purposes of certiorari, we therefore find no conflict between this case and Hodges v. Doctors Hospital, supra. Accordingly, we affirm.
Judgment affirmed. All the Justices concur, except Jordan and Bowles, JJ., who concur in the judgment only.